Citation Nr: 1128616	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-23 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ear disability, to include otalgia and hyperacusis, to include as secondary to service-connected tinnitus.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a right ear disability, to include otalgia and hyperacusis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2010, a Travel Board hearing before the undersigned was held.  A transcript of that hearing is of record.

In November 2010, the Board remanded the case for further development and adjudicative action.  The remand included instructions concerning a third issue, entitlement to service connection for a psychiatric disability.  This claim was subsequently granted in a February 2011 rating decision, and no notice of disagreement was submitted concerning the disability rating.  Thus, this issue is no longer in appellate status.

The Veteran submitted additional evidence directly to the Board in April 2011.  He subsequently waived RO adjudication of such evidence in an evidence response form dated June 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The objective medical evidence demonstrates no disability of the right ear.


CONCLUSIONS OF LAW

The criteria for establishing service connection for a right ear disability, to include under the provisions of  U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  While the actual treatment notes associated with the group 

Moreover, his statements in support of the claim are of record, including testimony provided at a September 2010 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The regulations also provide that service connection is warranted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection. See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran testified in September 2010 that he had right ear pain since his involvement in a June 1998 research study at a VA Medical Center.  He additionally asserts that he has current right ear otalgia and hyperacusis conditions secondary to his service-connected right ear tinnitus. 

A December 1997 VA treatment record reflects the Veteran's complaints of his right ear feeling plugged, with periodic pain.  On examination, the right ear canal appeared swollen, and red with a pink tympanic membrane.  The examiner suggested an Ear, Nose and Throat consult for the Veteran's right ear condition, but he indicated he would prefer to see his private physician.

Regarding the assertion that right ear otalgia and hyperacusis were caused or aggravated by VA treatment for right ear tinnitus in 1998, the record reflects that on June 28, 1998, the Veteran participated in a VA tinnitus study.  He withdrew from that study in July 1998 because he believed that the testing had aggravated his tinnitus and had resulted in stiffness of the neck and right shoulder.

The Veteran first claimed service connection for a right ear condition in December 1998.  He claimed that the right ear condition was secondary to hearing testing performed at the Portland VA Medical Center Audiology department on June 29, 1998.

The record reflects that the Veteran was awarded service connection for tinnitus in a July 2000 rating decision, on the basis that that such tinnitus was due to in-service acoustic trauma.  

In June 2000, the Veteran was afforded a VA examination to determine the etiology of his claimed right ear pain.  The examiner found mild scarring of the right tympanic membrane which appeared to be old and might have been childhood scarring; there was no finding of perforation, swelling, or infection.  He was diagnosed with a history of tinnitus and bilateral hearing loss.  The examiner indicated that the Veteran's right ear hearing loss was consistent with presbycusis rather than noise exposure.  The examiner indicated that he had no objective information concerning the June 1998 testing.  He additionally indicated that he was unfamiliar with any cases of persistent pain in the ear caused by sounds introduced in the ear, and he noted that standard audiologic testing would not cause tinnitus or any residuals.  He "would question" whether the sound levels during testing could be sufficient to cause ear damage.

In July 2005, a VA examiner rendered an assessment of right ear otalgia associated with noise.  The only objective finding was slight scarring of the tympanic membranes.

In March 2006, the Veteran claimed service connection for chronic right ear pain with radiation as secondary to his service-connected tinnitus.

An April 2006 private medical report contains an opinion that the Veteran had right otalgia that was likely secondary to temporomandibular joint (TMJ) dysfunction.  

A private medical report dated in July 2006 indicates that the Veteran's tinnitus had progressed, and was manifested by pain radiating down to his right neck area.

In an October 2006 VA ear examination, the VA examiner opined that, while tinnitus was likely related to military noise exposure, the Veteran did not appear to have otologic disease, and that a more likely explanation for his right ear pain was TMJ.  However, the report of a later October 2006 VA dental and oral examination indicates that chronic right ear pain was not related to TMJ dysfunction, because there was no clinical evidence of TMJ dysfunction.

An October 2007 VA ear disease examination includes a finding that the complaints of right otalgia did not appear related to any actual otologic disease.  The examiner could not comment on whether the pain was related to the study group for tinnitus in which the Veteran participated in 1998, as without resorting to mere speculation.  The examiner did remark that the Veteran's contention in this regard was "unusual."

The Veteran had a September 2008 VA audiology consult for his tinnitus.  The provider indicated that the report of pain in the right ear appeared much more unusual than how hyperacusis typically manifests itself and noted that the symptoms seemed more physiologic in nature.

The report of a November 2008 VA examination indicates diagnoses of bilateral sensorineural hearing loss with associated subjective tinnitus, otalgia, and hyperacusis. The examiner opined that the Veteran's hearing loss and tinnitus were caused by acoustic trauma during service.  However, the report contains no opinion regarding the etiology of any right ear otalgia or hyperacusis.

The Veteran was afforded an additional December 2010 VA examination to determine if he has a right ear disability and, if so, to determine the etiology of such condition.  The examiner, a physician, indicated that he reviewed the claims file and examined the Veteran.  The Veteran stated that he only noticed right ear pain after being involved in testing for tinnitus in 1998; he blamed the pain solely on the 1998 testing.  He also indicated that he had been evaluated by a number of otologists before with no otologic disease noted.  He had also undergone a dental evaluation and no temporomandibular joint problems were found.  Additionally, the Veteran indicated that he had no documented infections of the right ear and no trauma to the area.  The examiner indicated that the Veteran's otologic exam was unremarkable.  The assessment was persistent right otalgia; however, as there was no evidence of otolgic disease, the examiner could not comment as to the etiology of such condition.

A March 2011 private treatment record indicates long-standing right otalgia without an obvious cause.  The Veteran described the pain as beginning after a tinnitus test but the examiner noted that the source of the right ear pain had not been definitely determined.  The provider suspected that the Veteran had some form of neuralgia.  Objective examination indicated normal auricles; minimal dry cerumen with no inflammation or swelling of the right ear; tympanic membrane was translucent without inflammation or effusion; the left canal and tympanic membrane were also noted as normal; there was no tenderness with vigorous manipulation of the right auricle; and the TMJ joints were non-tender and non-crepitant with palpitation.  

The Board notes that lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  As directed by the Court's decisions in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007), Charles v. Principi, 16 Vet. App. 370, 374 (2002), and Layno v. Brown, 6 Vet. App. 465, 469 (1994), the Veteran is competent to say he had problems with his right ear subsequent to the June 1998 tinnitus test.  

However, the Board finds that the Veteran's contentions that his right ear pain began in June 1998 are not credible.  In this regard, the Board notes that a December 1997 treatment report clearly indicates that the Veteran had right ear pain at that time, approximately six months prior to the VA treatment.  Thus, the Board finds the Veteran's contentions that his he has had continuous pain in his right ear with an onset coinciding with the June 1998 VA audiological treatment are not consistent with the clinical evidence of record and thus such statements are not credible.  As such, the claim for benefits pursuant to 38 U.S.C.A. § 1151 must fail, as the Board finds no qualifying additional disability associated with the June 1998 group tinnitus testing.  Indeed, given the lack of evidence establishing qualifying additional disability, the Board need not reach the question of whether there was negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering the June 1998 group tinnitus testing.

Moreover, even if a finding of additional disability could be made, the record contains no competent medical opinion establishing negligence, lack of proper skill, error in judgment, or similar instance of fault, on the part of VA.  Indeed, while the examiners could not offer opinions without resorting to speculation, due to the absence of the clinical records relating to the study, the October 2007 examiner did not that the contention was unusual and indicated that hearing testing would not normally cause injury.  

Additionally, the medical evidence of record does not identify any type of diagnosed right ear disorder.  The Veteran has complained of pain in his right ear and that it bothers him.  However, pain itself is not a disability for VA compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone without a diagnosed or identifiable underlying malady cannot constitute a disability for which service connection may be granted), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no diagnosed malady of the right ear by objective evidence in this case at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  The Board observes that, at times, various examiners and providers have indicated their impression that the Veteran had right ear otalgia or hyperacusis; however, there is no indication of the existence of such condition except from the Veteran's subjective complaints.  Additionally, the only objective finding of a right ear disability was prior to the June 1998 testing and prior to the Veteran's claim for service connection for such condition.

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, the Board concludes that, without any current clinical evidence confirming the presence of a right ear disorder, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a right ear disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).



ORDER

Entitlement to service connection for right ear disability, to include otalgia and hyperacusis, to include as secondary to service-connected tinnitus or under the provisions of 38 U.S.C. § 1151 is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


